Case 1:18-cv-08234-DLC Document 23 Filed 12/17/18 Page 1of1

 

THE LAW OFFICES OF
M.L. ZAGER, P.C.
461 Broadway - P.O. Box 948 JACOB R. BILLIG
Monticello, New York 12701 ROBERT B. HUNTER
(845) 794-3660; (845) 794-3919 (fax) JOSEPH LOUGHLIN

MICHAEL D. BAER, (NY, NJ)

December 17, 2018

Clerk,

Hon. Denise L. Cote

United States Courthouse

500 Pearl St.

New York, NY 10007-1312
Re: J&J Sports Productions v Victoria Tassone, et al
Our File #2234082
Index# 1:18-cv-08234-DLC

Dear Sir/Madam:

The undersigned is in receipt of this Court's Order dated December 17, 2018 which requires service of the “Order
and the underlying papers on both defendants on or before December 18, 2018 by certified overnight mail.” We ask
that the Court reconsider the Order.

Please be advised that Victoria Tassone filed Chapter 13 Bankruptcy under case number 5:18-bk-04252-RNO. As
per the protections of Chapter 13 Bankruptcy, the automatic stay is in effect as regards Victoria Tassone. We believe

service of the Order on Victoria Tassone will be in violation of the automatic stay.

Respectfully submitted.

Very truly yours,

   

Robert Hunter

RH/jm

OASECRETARY WORK & J Sports Productions\ohn Anthony’‘s\2234082.tassone.ltr to crt re bk filing.121718.wpd
